Title: To George Washington from Jacob Bayley, 28 October 1780
From: Bayley, Jacob
To: Washington, George


                  
                     Sir
                     Newbury 28th October 1780
                  
                  I thought it my Duty to Inform your Excellency of the Ravages
                     made and intended to be made in this Quarter by the Enemy, the last of
                     September I had Accounts from Canada of the Preparation at Saint Johns which I
                     immediately sent forward to your Excellency the Express was left at West Point
                     I had a Return from Genl Greene about the Eighth of October Two Men we sent to
                     Onion River was taken or Killed, two days after Two others Discovered the Enemy
                     advancing but our Commander took no Notice of it for three days, when the
                     People were so Urgent he sent five Men who were lost in the Woods—and gave no
                     Intelligence, but as I could not be satisfied with their Ability, I sent Three
                     of the Inhabitants who Returned and gave Intelligence that the Enemy were
                     advancing in a large Body towards this Place and another smaller Party, towards
                     this River forty miles below, the former had passed about one day, the latter
                     about Two before I could give the Alarm, Royalton was laid in Ashes the
                     16th—Consisting of about Thirty Families 27 taken Prisoners, Four Killed, the
                     Women and Children unhurt, the Town lay about Thirty Miles South West from
                     hence 12 Miles from the Colledge, the Malitia turned out with the greatest
                     Alertness overtook the Party and recovered all the Baggage but no more; the
                     Main Body lay Six days about 25 Miles from this Place but as the Malitia came
                     in so fast they returned without attempting any thing against this Place, but
                     they are not returned to Canada but are waiting for a more favourable
                     Opportunity, but as about one third of the People here keep their Arms in their
                     Hands and they are now at Arms length, we mean to keep them so, as this Place is
                     of great Importance, Every Nerve of the Friends of America will be Exerted for
                     its Defence, and I hope in God to Accomplish it. I am your Excellencys Most
                     Humble Servant
                  
                     Jacob Bayley
                  
                Enclosure
                                    
                     
                        
                           16 October 1780
                        
                     
                     A Return of Prisoners taken, by the Enemy, on White River, on
                        the 16th of October, 1780, and carried to Canada.
                     From Sharon.
                     George AveryNathaniel GilbertFrom Royalton
                     John KentGarner RixAdin DurkeeCotten EvansDavid WallerJoseph HavenElias Curtis— BrownEdward KneelandJohn HutchinsonAbijah HutchinsonDaniel DownerDaniel Downer, junrFrom Middlesex.
                     Experience DavisTimothy MilesJohn ParksMoses PersonsZudock SteelLate from Windsor Goshen, in the State of Connecticut.
                     Samuel PemberSimon BelnapLate from Salisbury, in the State of Connecticut.
                     Peter Mason— Welden
                        (Signed,) Test. Jo. Parkhurst, Captain
                        of the Militia, of the Town
                        of Royalton
                        
                     
                  
                  
               